107 F.3d 3
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.B. Solomon LUFTI, Plaintiff-Appellant,v.Dow JONES and Times Herald Record, Defendants-Appellees.
No. 96-7853.
United States Court of Appeals, Second Circuit.
Jan. 28, 1997.

1
Appearing for Appellant:  B. Solomon Lufti pro se, Summitville, N.Y.


2
Appearing for Appellees:  Amber Kagan, Morgan, Lewis & Bockius, N.Y., N.Y.


3
Present Hon.  Amalya L. KEARSE, Hon.  Dennis G. JACOBS, Circuit Judges, Hon.  John GLEESON, District Judge*.


4
Appeal from the United States District Court for the Southern District of New York.


5
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendants.


6
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Patterson's Opinion and Order dated June 19, 1996.  See also Federated Department Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981) (under doctrine of res judicata, a prior judgment precludes the parties or their privies from relitigating issues that were or could have been raised in the prior action).


7
Plaintiff has also filed a motion for "full examination of all evidence and vacation of judgment and to grant relief requested";  that motion is denied.


8
We have considered all of plaintiff's contentions on this appeal, to the extent that they are properly before us, and have found them to be without merit.  The judgment of the district court is affirmed.



*
 Honorable John Gleeson of the United States District Court for the Eastern District of New York, sitting by designation